March 25, 2014




                                   JUDGMENT

                   The Fourteenth Court of Appeals
   SJ MEDICAL CENTER, LLC, INDIVIDUALLY AND D/B/A ST. JOSEPH
 MEDICAL CENTER, HOSPITAL PARTNERS OF AMERICA, INC., SJ MEDICAL
 CENTER MANAGEMENT, LLC, IASIS HEALTHCARE CORPORATION, IASIS
                   HEALTHCARE, LLC, Appellants

NO. 14-13-00617-CV                          V.

REGINA WALKER, INDIVIDUALLY AND AS SURVIVING SPOUSE AND HEIR
 OF THADDAUS WALKER, DECEASED AND TRACY WALKER, THADDEUS
WALKER, LARRY WALKER, REGINALD WALKER AND TIFFANY BRITTON
AS CHILDREN AND HEIRS OF THADDAUS WALKER, DECEASED, Appellees
                ________________________________

       This cause, an interlocutory appeal from the trial court’s order of July 1, 2013
denying appellant SJ Medical Center, LLC d/b/a St. Joseph Medical Center’s “Motion
to Dismiss and Objections to Plaintiffs’ Original and Amended Chapter 74 Expert
Reports,” was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause with instructions to the trial court to (a) sever
the claims against SJ Medical Center from the remainder of the action; (b) assess and
award to SJ Medical Center its reasonable attorney’s fees and costs incurred; and (c)
dismiss the claims against it with prejudice, in accordance with the court’s opinion.
       We further order that all costs incurred by reason of this appeal be paid jointly
and severally by appellees Regina Walker, Tracy Walker, Thaddeus Walker, Larry
Walker, Reginald Walker, and Tiffany Britton.

      We further order this decision certified below for observance.